Me. Chibe Justice Quiñones,
after making the foregoing statement of facts, delivered tlie opinion of the court.
The appellant having accepted the first ground on which the registrar’s refusal is based, it should not be taken into consideration in the decision of this case; and, as to the second ground, since the creditor, Ramón. Martínez Velez, does not appear to have consented to receive in payment of his credit the part-ownership awarded to him in aforesaid property, for from the certificate of the distribution made this requisite, which is indispensable to the completion of the contract of dation en paiement, is not shown to have been complied -with, the award contains an incurable defect which precludes its record in the registry of property.
In view of articles 65 of tlie Mortgage Law and 110 of the regulations for the execution thereof, the negative decision of the Registrar of Property of Aguadilla is affirmed. The document presented is ordered to be returned to him with a copy of this decision, for his information and that of the parties concerned, and for other purposes.
Justices Hernández, Pigueras, .MacLeary, and Wolf concurred.